Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group III, Claims 35 and 49-57, in the reply filed on November 2, 2020 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden and that there are commonly-claimed elements across different groups.  This is not found persuasive because claims merely containing common elements does not mean there is no search burden. If those common elements are found allowable in the elected group, the non-elected claims containing the allowable subject matter of the elected claims will be rejoined. However, if those common elements do not end up forming the basis for allowable subject matter, then each different group contains subject matter that requires different searches to determine the applicable claim dispositions, and that is what causes the serious search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 49-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 35 is unclear as to what is being modified by the phrase “which is sufficiently flexible that under curing conditions and in contiguous contact via the annular ridge with a male mold half” – is it just the mold half itself that must be sufficiently flexible, or does this limitation specifically apply to the annular ridge? The Examiner presumes the latter, though Claim 49 may imply the former.

Further regarding Claim 56, Claim 56 recites the limitation "the second portion" in Line 1 and “the first portion” in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner presumes Claim 56 should depend on Claim 55.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35 and 49-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton et al. (US 5,143,660 A, hereinafter Hamilton) in view of Appleton (US 5,271,875 A, hereinafter Appleton).
Regarding Claims 35 and 49-57, Hamilton teaches in in Figures 1-3 a flexible female mold half having an annular ridge 25 defining a rim with a circularly symmetrical internal volume relative thereto with Figure 2 at least suggesting an angle of tangent interface in the range from 10° to 80°, the mold further comprising a first concave mold surface 19 to correspond with a convex surface of a contact lens while being able to flex to accommodate any shrinkage of a lens-forming monomer (without any indication of discontinuity in flexibility across the surface), with the surface comprising a curvature corresponding with a pre-determined lens power/curvature (since Hamilton does not further shape the lenses produced, the mold half design is taken to represent a desired outcome comprising a specific lens power and curvature).
However, while Hamilton’s annular ridge may not be sufficiently flexible to meet the claimed flexibility conditions, Appleton teaches in Colum 6 Lines 4-10 that it is desirable to make annular ridge rim 52 sufficiently flexible to deform while in engagement and that said flexibility means the mold cannot be used after lens removal (per Column 6 Lines 48-53) – implying sufficient flexibility to remove a lens – it thus would have been obvious to ensure Hamilton’s annular ridge is sufficiently flexible to release a cured pre-hydrated lens.
Additionally, while Appleton is silent on the exact physical properties of the mold, Appleton recognizes in Column 6 that flexibility is a result-effective variable that can be modified via formulation, and thus it would have been obvious to formulate flexibility as claimed in order to ensure sufficient flexibility.

Specifically regarding Claims 55-56, Appleton teaches the utility of receptacle 59 for receiving excess lens material, and thus it would have been obvious to include such a feature in Hamilton, thus defining a second (peripheral) portion having a radius greater than the first optical portion and allows for unencumbered resting of a hydrated lens in contact with the annular ridge.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743